SULLIVAN, J.
This action was commenced to recover the sum of $1,000 upon a bail bond executed for the appearance of Ira Baird to answer a charge of felony in the district *130court and alleged in the complaint to have been forfeited, by proper order duly made and entered.
The defendant. Ira Baird, was served with summons, but failed to appear in the action. The other two defendants appeared and answered and set up three defenses. In the first, they denied the execution of the bond sued on; in the second, they alleged that before the order of forfeiture was made the state, through its officers, arrested and took into custody the said Ira Baird without the permission of his sureties; and in the third defense, they alleged that the appellants, together with one P. H. B. Moulton, did on the fifteenth day of April, 1904, execute an undertaking for the appearance of said Ira Baird to answer the charge against him in said criminal action in the penal sum of $1,500, and that afterward, and without the knowledge and consent of the defendants, said undertaking was altered and changed by changing the penal sum from $1,500 to $1,000, and by striking out the name of said Moulton as one of the sureties from the body of the bond as well as from the end thereof, and from out the affidavit of justification; and that the said bond so altered is the identical bond sued on; that appellants never assented to said alterations nor agreed to be bound thereby, and never agreed to be bound as sureties for the appearance of said Ira Baird to answer said charge.
Upon the issues thus made the cause was tried by the court without a jury. The court made findings of fact and entered judgment against the appellants for the penal sum of the bond. The appeal was taken from the judgment within sixty days after the entry thereof. Numerous. errors ar.e assigned, going to the admission and rejection of certain testimony' and the making and failure to make certain findings of fact.
The main contention of the counsel for the defendant is based upon changes by erasure and- interlineation made in the bail bond, the original of which is before us. The changes were: 1. The penalty of the bond was reduced from $1,500 to $1,000; and 2. The signature of the surety Moulton, which was appended to thé bond at the time it was signed *131by the defendants, Ben Baird and Carrol Baird, was subsequently stricken off.
There is some controversy over the date of the filing of the bond. The filing date on the bond is April 15, 1904, while the evidence shows that the alterations were made on the sixteenth day of April, 1904. There evidently was a mistake in the date of filing the bond, as the evidence shows that the bond was not delivered until the sixteenth day of April, 1904.
The defendant Ben Baird testified as follows: “I never at any time after this bond was altered and in its present form, acknowledged to Judge Jeffreys, the committing magistrate, that I executed it.”
Carrol Baird testified as follows: “I did not appear before Judge Jeffreys after these changes were made and acknowledged the bond.”
Those witnesses further testified that they did not consent to or authorize any alteration in the bond. They further testified that the bond was changed from what it was when they signed it and specified wherein the changes were. One of the defendants testified as follows: “Neither myself nor Ben Baird, in my presence, took part in any conversation with Mr. Feltham in his office, or elsewhere, in regard to any changes being made in the bond, nor the erasure of Mr. Moulton’s name.”
It is evident from the foregoing that the two defendants in this action expressly deny their consent to any alteration in the bond, and their testimony is unequivocal upon the point that the bond sued upon is not the bond they signed.
Mr. Feltham, who prepared the bond, was a witness for the state and testified that all of the changes and alterations made in said bond were made previous to the delivery of the bond, and either in the actual presence of or by the express direction of the defendants, and with their entire consent. Mr. Feltham testified in part as follows:
“Q. Now, you may state, Mr. Feltham, if you had any conversation with the two defendants in this case relative to reducing that bond from $1,500 to $1,000 ? A. Yes. At *132this evening session at my office this matter was thoroughly discussed, at which were present the defendants, Ira Baird, Carrol Baird and Ben Baird, and Portloek, and I don’t know but that Moulton was there part of the time.
“Q. Now, in pursuance of that understanding, state whether that bond was changed from $1,500 to $1,000 before filing, and with the consent of the defendants? A. Tes, sir; it was never filed, so far as I know, until the next day, which was Saturday morning. There was a general understanding among us all at .this meeting, at which these two defendants were present, that I was to make an effort to reduce that bond, as it was excessive.”
And in regard to striking Moulton’s name from said bond, Mr. Feltham testified as follows:
“It was at Pont. Moulton’s instructions and the instructions of the others that I struck out Moulton’s name. I did this myself. This is all in my handwriting except the phrase ‘C. Baird $1,000’; I did not write that in. I think the change referred to in the last answer was Mr. C. Baird’s writing; it wasn’t mine anyway. This bond is in the same condition as it was when it left my hands. ’ ’
It will be observed from the foregoing that there is a substantial conflict in the evidence upon the point under consideration, and the testimony of Feltham shows the facts and circumstances of the change, and the testimony of the defendants and Moulton shows that they knew nothing about or ever consented to.a change. The court believed the testimony of Feltham and found accordingly, and under the well-established rule in such cases, the finding of the court will not be disturbed upon that point. The law is well settled that a change made by authority or with the consent of a party, or in his presence and with his privity, must be accorded the same effect as if made with his own hand, and the general rule is that a change made with the consent of the parties to the instrument does not avoid it. (2 Cyc. .155.) And consent may be proved by parol evidence. (Speake v. United States, 9 Cranch, 28, 3 L. ed. 645.)
*133Counsel next assigned as error the admission of the bond in evidence, because of its alteration, and cites the case of Mulkey v. Long, 5 Idaho, 213, 47 Pac. 949, in support of the contention. This court in that case said: “The party presenting an instrument which upon its face shows that it has been altered is required to explain such alteration, or at least show that it has not been altered since it came to his hands.....We think, therefore, that the exigency of the statute is complied with when the party presenting the instrument in evidence has shown that there has been no alteration therein since it came to his hands.”
In this case the state is the party plaintiff presenting the altered instrument, and under the rule laid down in Mulkey v. Long, it would be necessary to show that the undertaking was not altered since it came into the hands of the state.
The committing magistrate testified that he had not made any changes or erasures in the bond after it was delivered to him, and the clerk of the court testified that the bond was not changed in any way while it was in his possession, and that he delivered it to the prosecuting attorney. The prosecuting attorney testified that no changes had been made in the bond while in his possession.
It is thus shown that no changes were made in said instrument after it was delivered to the committing magistrate. It is also shown by the testimony of Feltham under what circumstances the bond was changed, and that all such .changes were made by. and with the consent of the defendants, thus complying with the provisions of section 6030, Revised Statutes, by showing that the alterations were made with the consent of the parties affected by them. There was no error in admission of said bond in evidence.
Counsel for appellant contends that this bond was not acknowledged before the committing magistrate as required by section 8108, Revised Statutes. The actual acknowledgment of said bond by the sureties was before a notary public. Said section of the statute provides that bail, is put in by a written undertaking executed by two sufficient sureties and acknowledged before the court or magistrate. It was not *134intended by the provisions of that section to prohibit the justification of the sureties before a notary public, if the committing magistrate was willing to approve the bond after it was so acknowledged. Under the provisions of that section, the magistrate may refuse to approve a bond, and ought to do so, if he has any doubt as to the authenticity of the acknowledgment. But in case the committing magistrate approve the bond so acknowledged, the defendants are not in a position to take advantage of that fact as a defense. If a bond is accepted without justification of sureties, the sureties cannot escape liability because of that fact.
It will not be out of place to remark here that the circumstances surrounding the execution of said bond corroborate the evidence of Mr. Feltham, and we think the court was fully justified in finding that the bond was executed by the defendants.
The most serious question before the court involves the error assigned to the effect that the court has failed to find upon the material issues made by the pleadings. The second defense made by the answer was that the state rearrested the defendant, Ira Baird, after said bond was executed, and took him into custody without the consent of appellants. That issue was made by the pleadings and the court should have found upon it. The evidence shows that while the court was in session in October, the sheriff informed the county attorney of the whereabouts of the defendant, and the county attorney replied that he wanted the sheriff to bring him in. The sheriff thereupon sent a man after the defendant, who found him and brought him into court. The rearrest of the defendant having been made an issue and some evidence introduced thereon, the court should have found as a matter of fact whether said defendant had been rearrested without the consent of the appellants.
This court held in Wood v. Broderson, 12 Idaho, 190, 85 Pac. 490, that where the court fails to find on all of the material issues made by the pleadings, the judgment will be reversed, unless a finding upon such issues would not affect *135tbe judgment entered; and to tbe same effect is Standley v. Flint, 10 Idaho, 629, 79 Pac. 815.
It is also contended by appellants’ counsel that the court failed to find whether the alleged alterations in said bond were made, and if made, whether the appellants acknowledged the bond after its alteration or not, as required by the Penal Code.
We do not think there is anything in this contention, for the reason that by the third finding of fact, the court finds that the defendants did execute the bond set out in the complaint, and inserts in said finding of fact a copy of the bond that was executed, thereby at least inferentially finding that said bond was executed with their full knowledge and consent, and that they consented to the alterations and changes made therein.
The allowance of Thomas Jeffreys, as witness on behalf of the state, fees for 376 miles travel, was assigned as error. It seems that after the cost-bill was filed the appellant took exceptions to said item and moved to retax or tax the costs. The objection to the allowance of said witness’ fees and mileage was made on the ground that said witness resides in Utah and his deposition could have been taken at small expense, and that the cost made was unnecessary.
This question was passed upon by this court in Anderson v. Ferguson-Bach Sheep Co., 12 Idaho, 418, 86 Pac. 41. It was there held that a material witness who resided outside of the jurisdiction of the court and who was under no necessity of obeying its process, and who was a voluntary witness, was entitled to have his expenses charged as a part of the costs of the action for. the number of miles necessarily traveled within the state in attending the trial. On the authority of that ease, the action of the court in taxing said costs must be sustained.
For the reasons herein stated, the cause must be remanded, with instructions to the trial court to set aside the judgment and make a finding of fact upon the issue whether the state rearrested said Baird without the consent of the sureties and prior to the forfeiture of said bond, and to permit *136either of the parties to introduce further evidence upon that issue, if they desire to do so; otherwise to make such finding from the evidence 'taken on the former trial; and after making such finding, enter judgment in accordance with the conclusions of law to be drawn from the findings.
The costs of this appeal are awarded to the appellants.
Ailshie, C. J., concurs.